Citation Nr: 1217246	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to June 1974 and from January 1985 to February 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part, denied service connection for post-traumatic stress disorder (PTSD).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD is deemed to include any psychiatric disability.

In June 2010, the Veteran failed to appear, without explanation, for a Board hearing.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her current psychiatric symptoms developed as a result of verbal and physical abuse by her ex-husband during military service.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a psychiatric disability or evidence of abuse.  The Veteran claims that she did not report the abuse during service because she was afraid of retaliation from her husband.

The post-service medical evidence of record shows that the Veteran has reported psychiatric symptoms in service and a continuity of symptoms since.  These records also show that she was diagnosed on different occasions, throughout the pendency of the appeal, with numerous psychiatric disorders, in conjunction with her reports of spousal abuse and violence during military service.  These diagnoses include adjustment disorder, somatoform disorder, dysthymic disorder, major depression, PTSD, panic disorder, bipolar disorder, and a personality disorder.  However, the diagnoses that were consistently and most recently made include somatoform disorder, dysthymic disorder, depression and bipolar disorder.

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In response to the Board's January 2012 remand, the Veteran was afforded a VA examination in November 2010.  She reported childhood abuse, as well as spousal abuse (physical, sexual and mental) prior, during and after military service.  She was given Axis I diagnoses of dysthymic disorder, somatoform disorder, panic disorder without agoraphobia, bipolar II disorder, and noted to be depressed by history.  

The examiner concluded that the Veteran did not meet the full diagnostic criteria for PTSD, although she did have diagnoses whose symptoms overlapped with PTSD.  

He explained that it was difficult to determine if the level of childhood abuse experienced by the Veteran was sufficient to meet Criterion A, however, in response to that abuse, she developed bipolar II disorder, dysthymic disorder and borderline personality disorder, which influenced a poor psychosocial adjustment throughout adolescence and into adulthood.  

He explained further that adult abuse, even if as severe as reported by the Veteran, did not fit Criterion A, but following the onset of adult physical and sexual abuse before and during military service, she also developed somatoform disorder, depression became chronic, and under stress, she would become suicidal and have anger and dissociative episodes, yet her dependant and borderline personality traits kept her in and led her to contribute to abusive situations.  

The examiner concluded that the Veteran's reported PTSD symptoms were better accounted for by dysthymic disorder, panic disorder, and borderline personality disorder with dependant and passive-aggressive traits (Axis II pathology), which showed a developmental tendency to contribute to and self-perpetuate abusive circumstances and relationships.

The Board notes that the Veteran's claim has only previously been considered as one for service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5.

The record does not reflect that the RO has adjudicated the Veteran's claim as one for service connection for any acquired psychiatric disability, in light of the evidence from the November 2010 VA examination of currently diagnosed psychiatric disabilities, including somatoform disorder, depression, dysthymic disorder and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should re-adjudicate Veteran's claim as one for entitlement to service connection for any acquired psychiatric disability, to include PTSD.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a SSOC and should be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


